Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things: “A processor-implemented method, comprising: determining a first multiplication matrix and a second multiplication matrix,… ; and analyzing the input signal based on the multiplication result, wherein the determining of the matrix restoration constraint value comprises: determining a position where a certain reference value in the matrix to be restored is present; extracting a row vector and a column vector corresponding to the position where the certain reference value is present from the input multiplicand matrix and the input multiplier matrix, respectively; and determining the matrix restoration constraint value by using the row vector and the column vector.”
The closest prior art includes Vantrease (patent application publication No. 2019/02944113).  Vantrease taught  A processor-implemented (e.g., computing engine in fig. 6) method, comprising: determining a first multiplication matrix and a second multiplication matrix, based on an input multiplicand matrix and an input multiplier matrix that are generated from an input signal (e.g., see fig. 7B,(step 750) fig. 8,(step 820) fig. 10 (step 1020) and paragraphs 0017-0018,0091,0097)[quantizing input floating point inputs for matrix multiplication in paragraph 0018 provides the determining of multiplication matrices; also, multiplication of matrix W and matrix X in paragraph 97 are quantized provides this limitation][as to the signal limitation, Vantrease taught input from other neurons of a neural network or external source (e.g., see paragraph 0023 and fig. 1 and the input would have provided the signal limitation]; determining a matrix restoration constraint value, based on the matrix to be restored(e.g., see paragraph 0085-0086, 0101-0102)[the min and max are determined and scaling factor is used provides this limitation ]; determining a multiplication result of the input multiplicand matrix and the input multiplier matrix, based on the matrix restoration constraint value and the matrix to be restored (e.g., see fig. 7, (step 770) and fig. 8, (step 850) and fig. 10(step 1070)); and analyzing the input signal based on the multiplication result (e.g., see paragraphs 0062-0065)[the training of weights in the network and updating the parameters to minimize error provides the analyzing input signal(s), and as it involves convolutional neural network, the analysis and performing matrix multiplication as described above is based on the multiplication result(note in paragraph 0018, (lines 1-5) Vantrease teaches convolution involves matrix multiplication)].
Vantrease  taught quantization is used for data size reduction of network parameters in a particular range (e.g., quantizing floating point value to 0-255 for 8-bit signed integers e.g., see paragraph 0086) and convolution operation using integer numbers may be performed more efficiently using integers versus floating point number (e.g., see paragraphs 0089-0090). As to the processor Vantrease taught computing engine in fig. 6, and as to memory Vantrease taught this limitation (e.g., see paragraph 0129).

 Vantrease taught the determining of the first multiplication matrix and the second multiplication matrix comprises: quantizing elements of the input multiplicand matrix and the input multiplier matrix, based on a positive number interval of a multiplication matrix value range and a negative number interval of the multiplication matrix value range, to obtain the first multiplication matrix and the second multiplication matrix, wherein a numerical range of the positive number interval is asymmetric with a numerical range of the negative number interval (e.g., see paragraphs 0085-0086). 

Vantrease taught  the input multiplicand matrix and the input multiplier matrix each comprise a float matrix(step 810 in fig. 8), and the first multiplication matrix and the second multiplication matrix each comprise an integer matrix(e.g., see steps 820,840 in fig. 8 and figs. 7A,7B,10 and paragraph 0021 )|the floating point values are quantized to integer values for performing convolution (i.e., matrix multiplication). Vantrease taught a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the processor-implemented method  (e.g., see paragraph 0129). Vantrease taught  memory storing instructions and software applications that are used to implement the operations of the Vantrease system (e.g., see paragraph 0129).
However Vantrease did not disclose among other things: “A processor-implemented method, comprising: determining a first multiplication matrix and a second multiplication matrix,… ; and analyzing the input signal based on the multiplication result, wherein the determining of the matrix restoration constraint value comprises: determining a position where a certain reference value in the matrix to be restored is present; extracting a row vector and a column vector corresponding to the position where the certain reference value is present from the input multiplicand matrix and the input multiplier matrix, respectively; and determining the matrix restoration constraint value by using the row vector and the column vector.”
Claim 20 recites similar limitations.

Claim 5 requires  among other things: “A processor- implemented method, comprising: …, wherein the determining of the multiplication result of the input multiplicand matrix and the input multiplier matrix comprises: determining a position of the matrix restoration constraint value in a restoration matrix based on a position where a certain reference value is present in the matrix to be restored; and restoring other elements excluding the position where the certain reference value in the matrix to be restored is present, based on the matrix restoration constraint value, to obtain the restoration matrix, and determining the restoration matrix as the multiplication result of the input multiplicand matrix and the input multiplier matrix.”
Claim 11 requires among other things:  “A processing device, comprising: one or more processors configured to: determine a first multiplication matrix and a second multiplication matrix, …; a constraint value determining module configured to determine the matrix restoration constraint value, based on the matrix to be restored; and a matrix restoration module configured to determine the multiplication result of the input multiplicand matrix and the input multiplier matrix, based on the matrix restoration constraint value and the matrix to be restored, wherein the constraint value determination module comprises: a position determination sub-module configured to determine a position where a certain reference value in the matrix to be restored is present: 6Application No. 17/172,258Docket No. 012055.0536 a vector extraction sub-module configured to extract a row vector and a column vector corresponding to the position where the certain reference value is present from the input multiplicand matrix and the input multiplier matrix, respectively; and a restoration constraint value sub-module configured to determine the matrix restoration constraint value by using the row vector and the column vector.”
Claim 16 requires among other things:  “A processing device, comprising: ; …; and analyze the input signal based on the multiplication result of the input multiplicand matrix and the input multiplier matrix, wherein the one or more processors comprise:  matrix operation module configured to determine the matrix to be restored, based on the first multiplication matrix and the second multiplication matrix; a constraint value determining module configured to determine the matrix restoration constraint value, based on the matrix to be restored; and 8Application No. 17/172,258Docket No. 012055.0536 a matrix restoration module configured to determine the multiplication result of the input multiplicand matrix and the input multiplier matrix, based on the matrix restoration constraint value and the matrix to be restored, wherein the matrix restoration module is further configured to: determine a position of the matrix restoration constraint value in a restoration matrix based on a position where a certain reference value in the matrix to be restored is present; restore other elements excluding the position where the certain reference value in the matrix to be restored is present, based on the matrix restoration constraint value, to obtain the restoration matrix; and determine the restoration matrix as the multiplication result of the input multiplicand matrix and the input multiplier matrix.”
Vantrease did not disclose among other things the limitations of each of claims 1,5,11,16, and 20 respectively as shown above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183